DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 04/15/2022 has been entered. 
The rejection of claims 16-19 under 35 U.S.C 101 is withdrawn in view of the amendment. 
Claim 16 is amended.
Claims 1-20 are pending of which claims 1, 16 and 20 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Chris Wright on 04/28/2022. The application has been amended as follows: 
In the claims: 
Please amend claims 1, 16 and 20 as follows:
--

Claim 1:
1.	(Currently Amended) A method for preserving privacy in comparing private datasets of a first computing system and a second computing system, the method comprising:
	identifying, by the second computing system, a first set of identifiers corresponding to records in a private database of the second computing system;
	for each identifier in the first set of identifiers:
		(i) generating, by the second computing system, an encrypted version of the identifier using a homomorphic encryption process,
		(ii) providing, from the second computing system and to the first computing system, the encrypted version of the identifier, 
		(iii) receiving, by the second computing system and from the first computing system, a blinded-encrypted version of the identifier that was generated using a secret key of the first computing system, wherein the first computing system generates the blinded-encrypted version of the identifier by processing the encrypted version of the identifier and the secret key of the first computing system, and
		(iv) decrypting, by the second computing system, the blinded-encrypted version of the identifier to generate a blinded version of the identifier;	
	receiving, by the second computing system, blinded versions of a second set of identifiers corresponding to records in a private database of the first computing system; 
	determining, by the second computing system, an intersection, or a characteristic of the intersection, of the records in the private database of the first computing system and the records in the private database of the second computing system based on matches between the blinded versions of the first set of identifiers and the blinded versions of the second set of identifiers; and
	providing, by the second computing system, an indication of the intersection or the characteristic of the intersection.

Claim 16:
16.	(Currently Amended) A computing system, comprising:
	a private database, on one or more computers, storing a plurality of data records, each data record including an identifier representing an identity of the data record or an identity of a user represented in the data record;
	one or more hardware processors; and
	one or more computer-readable media having instructions stored thereon that, when executed by the one or more hardware processors, cause performance of operations comprising:
	identifying, by the computing system, a first set of identifiers corresponding to records in a private database of the computing system;
	for each identifier in the first set of identifiers:
		(i) generating, by the computing system, an encrypted version of the identifier using a homomorphic encryption process,
		(ii) providing, from the computing system and to a remote computing system, the encrypted version of the identifier, 
		(iii) receiving, by the computing system and from the remote computing system, a blinded-encrypted version of the identifier that was generated using a secret key of the remote computing system, wherein the remote computing system generates the blinded-encrypted version of the identifier by processing the encrypted version of the identifier and the secret key of the remote computing system, and
		(iv) decrypting, by the computing system, the blinded-encrypted version of the identifier to generate a blinded version of the identifier;	
	receiving, by the computing system, blinded versions of a second set of identifiers corresponding to records in a private database of the remote computing system; 
	determining, by the computing system, an intersection, or a characteristic of the intersection, of the records in the private database of the remote computing system and the records in the private database of the computing system based on matches between the blinded versions of the first set of identifiers and the blinded versions of the second set of identifiers; and
	providing, by the computing system, an indication of the intersection or the characteristic of the intersection.

Claim 20:
20.	(Currently Amended) One or more non-transitory computer-readable media having instruction stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	identifying, by a second computing system, a first set of identifiers corresponding to records in a private database of the second computing system;
	for each identifier in the first set of identifiers:
		(i) generating, by the second computing system, an encrypted version of the identifier using a homomorphic encryption process,
		(ii) providing, from the second computing system and to a first computing system, the encrypted version of the identifier, 
		(iii) receiving, by the second computing system and from the first computing system, a blinded-encrypted version of the identifier that was generated using a secret key of the first computing system, wherein the first computing system generates the blinded-encrypted version of the identifier by processing the encrypted version of the identifier and the secret key of the first computing system, and
		(iv) decrypting, by the second computing system, the blinded-encrypted version of the identifier to generate a blinded version of the identifier;	
	receiving, by the second computing system, blinded versions of a second set of identifiers corresponding to records in a private database of the first computing system; 
	determining, by the second computing system, an intersection, or a characteristic of the intersection, of the records in the private database of the first computing system and the records in the private database of the second computing system based on matches between the blinded versions of the first set of identifiers and the blinded versions of the second set of identifiers; and
	providing, by the second computing system, an indication of the intersection or the characteristic of the intersection. 


--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-20 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 04/15/2022 point out the reason claims are patentable over the prior art of record (See, Pages 1-3). Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437